DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on November 18, 2020.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 2, “when power transmitter” should be “when the power transmitter”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20, respectively, of U.S. Patent No. 10,855,109. Although the claims at issue are not identical, they are not patentably claims 1-8, 10-19, and 21 are broader than claims 1-18 and 20, respectively, of U.S. Patent No. 10,855,109.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,855,109. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is  broader than claim 1 of U.S. Patent No. 10,855,109.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-8, 10-11, 13-21, and 23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the US patent application publication of Aoyama et al. (2010/0225173).
As to claim 1, Aoyama discloses a method of operating an inductive power 
transfer system, the method comprising:  generating a wireless power signal using a power transmitter (10) when the power transmitter (10) is in a power transfer phase (see 
	As to claim 2, the standby power signal requirement is indicative of a power requirement of the power signal during the standby phase (see paragraph [0103] and claim 6).
	As to claim 3, the standby power signal requirement represents a minimum power for a reduced functionality of the power receiver (40) (see paragraph [0095], lines 9-13).
	As to claim 4, the reduced functionality comprises functionality for initializing a wake-up process for the power receiver (40) (see paragraph [0092[, “confirmation of the necessity for recharging is executed once every ten minutes”).
	As to claim 5, the power requirement indicates a minimum power for maintaining an energy storage requirement for the power receiver (40) during the standby phase (S5) (see paragraphs [0091] and [0092], and Figure 4).
	As to claim 6, the power transmitter (10) is configured to provide the power signal intermittently during the standby phase (S5) (see Figure 4, period TA3), and the standby power signal requirement is indicative of a timing of time intervals (10 minutes) in which the power signal is provided (see Figure 4).

	As to claim 8, the wake-up message is transmitted from the power receiver (40) by load modulation of the power signal during the standby phase (see paragraphs [0094] and [0103]).
	As to claim 10, the power receiver (40) is configured to transmit the first message during the power transfer phase (see paragraph [0094]).
	As to claim 11, the power transmitter is configured to enter the standby phase in response to receiving an end of power transfer phase message (detection of full charge state of battery) (see paragraph [0091]).
	As to claim 13, the power transmitter (10) and the power receiver (40) switch from the standby phase to the power transfer phase without entering a configuration phase (Aoyama does not describe a configuration phase).
	As to claim 14, the power receiver (40) is arranged to transmit the first message during a configuration phase (S3), wherein the configuration phase (S3) occurs prior to the power transfer phase (see Figure 4, “authentication period before normal power transmission”).
	As to claim 15, the power receiver (40) is configured to transmit a second message to the power transmitter (10), wherein the second message indicates an 
	As to claim 16, the second message indicates a phase (S3) the power transmitter should enter after a wake-up from the standby phase (see paragraph [0092], lines 9-11 and paragraph [0092], lines 10-12).
	As to claim 17, Aoyama discloses a method of operating a power transmitter of an inductive power transfer system, wherein the power transfer system comprises the power transmitter (10) and a power receiver (40), wherein the inductive power transfer system supports communication from the power receiver (40) to the power transmitter (10) based on load modulation (see paragraphs [0094] and [0103]), the method comprising:  generating a wireless power signal for the power receiver (40) when in a power transfer phase (see paragraphs [0094] and [0103]); receiving a first message comprising a standby power signal requirement for the power signal during a standby phase (see paragraph [0103]); and providing the power signal in accordance with the standby power signal requirement during the standby phase (see paragraph [0103] and claim 6).
	As to claim 18, the standby power signal requirement is indicative of a power requirement of the power signal during the standby phase (see paragraph [0103] and claim 6).
	As to claim 19, the standby power signal requirement represents a minimum power for a reduced functionality of the power receiver (40) (see paragraph [0095], lines 9-13).

	As to claim 21, the power transmitter (10) transitions to the power transfer phase in response to receiving a wake-up message (see paragraph [0092], lines 5-7, “confirmation of the necessity for recharging is executed once every ten minutes”) from the power receiver during the standby phase.
	As to claim 23, Aoyama discloses a method of operating a power receiver (40) of an inductive power transfer system, wherein the power transfer system comprises a power transmitter (10) for generating a wireless power signal for the power receiver (40) when in a power transfer phase, wherein the inductive power transfer system supports communication from the power receiver (40) to the power transmitter (10) based on load modulation of the wireless power signal (see paragraphs [0094] and [0103]), the method comprising:  extracting power from the wireless power signal when in the power transfer phase (see paragraphs [0094] and [0103]); transmitting a first message to the power transmitter, the first message comprising a standby power signal requirement for the power signal during a standby phase (see paragraph [0103]); and receiving the power signal when in the standby phase (see paragraph [0103] and claim 6).
Allowable Subject Matter
Claims 24-27 allowed.
Claims 9, 12, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 24-27 are allowed because none of the prior art of record discloses or 
suggests a power receiver circuit for an inductive power transfer system, comprising:  a power circuit, wherein the power circuit is arranged to extract power from a wireless power signal when in a power transfer phase; a transmitter circuit, wherein the transmitter circuit is arranged to transmit a first message to a power transmitter, wherein the first message comprises a standby power signal requirement for the wireless power signal during a standby phase; and a receiver circuit, wherein the receiver circuit is arranged to receive the power signal when in the standby phase, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 9 and 22 contain allowable subject matter because none of the prior art of 
record discloses or suggests the first message indicating a maximum duration of an interval in the standby phase, wherein no power signal is provided by the power transmitter during the interval, in combination with the remaining claimed features.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US patent of Van Wageningen et al. (10,439,436) corresponds to US patent application publication 2012/0112543.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587. The examiner can normally be reached 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAL KAPLAN/Primary Examiner, Art Unit 2836